Citation Nr: 0613815	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.	Entitlement to service connection for alcoholism, 
claimed as secondary to service connected posttraumatic 
stress disorder (PTSD).  

2.	The propriety of a 50 percent initial rating for PTSD.  

3.	Entitlement to an effective date earlier than February 
2, 2005, for a grant of service connection and 
compensation for PTSD.  

4.	The propriety of an initial 10 percent rating for a 
status postoperative left knee disability.  

5.	The propriety of an initial 10 percent rating for a 
right knee disability.  

6.	Entitlement to a compensable rating for skin lesions on 
the eyelids.

7.	Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

8.	Entitlement to a temporary total rating based on 
convalescence from left knee surgery performed in 
February 2005.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, among other things, denied the 
benefits sought on appeal. This case was initially reviewed 
by the Board in October 2001 and remanded so that the RO 
could comply with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)], obtain medical 
opinions as to the level of functional impairment caused by 
service-connected disabilities, and to provide the veteran 
with a social and industrial survey in an effort to determine 
the level of functional limitation caused by service-
connected disabilities. The RO performed the requested 
development; however, circumstances had again changed during 
the course of this appeal and additional development was 
required in order to meet VA's duty to assist the veteran.  
Accordingly, the Board again remanded this case in December 
2003.

The Board also notes at this time that the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
concluded that no more than a single 10- percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations. VA 
disagreed with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit. To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith. The specific claims affected by the 
stay include (1) all claims in which a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus of greater than 10 percent is 
sought; and (2) all claims in which a claim for service 
connection for tinnitus filed prior to June 10, 1999, was 
denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260. Once a final decision is reached on appeal in 
the Smith case, the adjudication of any tinnitus cases that 
have been stayed will be resumed. In the present appeal, the 
tinnitus claim arises from a claim that was filed by the 
veteran in March 2003. Therefore, the stay is applicable to 
this issue.

The issues of entitlement to secondary service connection for 
alcoholism, and increased initial ratings for a left knee 
disability and a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's PTSD results in severe occupational 
impairment.  

2.	The veteran was discharged from active service in August 
1980.  

3.	The veteran's application for service connection for 
PTSD was received by the VA on May 9, 2003.  

4.	A diagnosis of PTSD was initially rendered during VA 
psychiatric treatment given on February 2, 2005.  

5.	No lesions on the eyelids, or residuals of such, have 
been clinically demonstrated.  

6.	The veteran did not experience postoperative residuals 
from February 2005 left knee surgery that required 
convalescence.  


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent initial rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).  

2.	The criteria for a compensable rating for skin lesions 
on the eyelids have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, 7819, 7806(2005).  

3.	The criteria for an effective date earlier than February 
2, 2005, for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.400(o)(2), 4.16 (2005).  

4.	The criteria for entitlement to a temporary total rating 
on account of convalescence on the basis of left knee 
surgery have not been met. 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  While none of the VCAA notices in the claims folder 
addressed the issue of an earlier effective date currently on 
appeal, the veteran has received a Statement of the Case that 
contained the pertinent law and regulations and essentially 
provided notice of the requirements to prevail on this claim 
and the evidence necessary for a favorable conclusion of this 
matter.  

In the present appeal, the RO has dispatched VCAA notices to 
the veteran on several occasions with the initial notice sent 
in February 2003 and the latest notice dispatched in July 
2005.  These letters, in conjunction with the numerous 
Statements of the Case and Supplemental Statements of the 
Case described the law and regulations governing, and 
described the type of evidence necessary to establish, the 
veteran's various claims.  These documents also informed her 
of who was responsible for obtaining what evidence and 
essentially told the veteran to submit all relevant evidence 
and information in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, some of the VCAA notices were sent to the 
appellant subsequent to the initial rating actions currently 
being appealed. However, the appellant has had ample 
opportunity to submit additional argument and evidence after 
the VCAA notice was provided. 

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received several 
recent VA examinations that are required for the adjudication 
of the claims that are the subject of the decision below.  
Accordingly, the Board will now adjudicate these claims based 
on the evidence of record.  

I.	An Increased Initial Rating for PTSD.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Under the criteria for rating PTSD which became effective on, 
and subsequent to, November 7, 1996, a 50 percent evaluation 
is assigned for symptomatology resulting in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of mood and motivation; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. A 100 percent 
evaluation is assigned when a psychiatric disability results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411. 

On a VA psychiatric examination performed in September 2005, 
the veteran was noted to have problems with attention and 
concentration.  Her thought processes were circumstantial and 
rambling.  Sleep, appetite, and energy levels were described 
as poor and considerable anxiety and depression were noted.  
A Global Assessment of Functioning (GAF) score of 50 was 
reported.  Symptomatology such as the above, in conjunction 
with a 50 GAF score, indicates a severe level of social and 
industrial impairment.  Such a degree of psychiatric 
disability more nearly approximates a level warranting a 70 
percent evaluation under Diagnostic Code 9411 than the 50 
percent evaluation currently assigned.  Since that is the 
case, a 70 percent evaluation for PTSD is warranted under the 
appropriate diagnostic criteria. 

Under the current criteria, the sole basis for a 100 percent 
rating is total occupational and social impairment." Sellers 
v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). The evidence of 
record does not demonstrate that the veteran's psychiatric 
symptomatology, in and of itself, is totally incapacitating 
and renders the veteran unable to obtain employment.  The 
Board notes in this regard that, while the VA psychiatrist 
who conducted the September 2005 VA psychiatric examination 
described the veteran's occupational impairment due to her 
psychiatric disability as significant, he did not indicate 
that such were totally disabling in an occupational sense.  
Moreover, the examiner described the veteran's social 
impairment as moderately severe.  Since the record does not 
demonstrate total occupational and social impairment a 100 
percent schedular rating for PTSD is not warranted.

The 70 rating assigned by the Board by virtue of this 
decision represents the most disabling the veteran's PTSD has 
been since the effective date for a grant of service 
connection for PTSD. Accordingly, staged ratings for the 
veteran's PTSD are not warranted. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

II.	Increased Rating for Lesions on the Eyelids.  

The veteran's lesions on her eyelids are currently evaluated 
under the provisions of Diagnostic Code 7899-7819 (benign 
skin neoplasm). Prior to August 30, 2002, ratings under 
Diagnostic Code 7819 for new, benign skin growths were to be 
rated as analogous to scars, disfigurement, etc., using the 
criteria for eczema under Code 7806. Under Diagnostic Code 
7806, a 10 percent rating will be assigned if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area. A 30 percent rating applies if 
there is exudation or constant itching, extensive lesions, or 
marked disfigurement. A 50 percent rating is assigned if 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation, or if the disability is 
exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic Codes 
7806 and 7819.

On and after August 30, 2002, under Diagnostic Code 7819, 
benign skin neoplasms are to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or impairment of function. Under Diagnostic 
Code 7800, Note (1), the eight characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

After a review of the record the Board finds that neither the 
new nor the old criteria for rating the veteran's skin 
lesions on the eyelids provide a basis for the assignment of 
a compensable rating for this disability.  During a recent VA 
dermatological examination conducted in June 2004, the 
veteran gave a history of cysts in the area of the eyes, but 
the examining physician could find no skin lesions on the 
veteran's eyelids, no scarring due to such, and no 
disfigurement as a result of any eyelid lesion.  No 
exfoliation, exudation or itching was noted.  The examiner 
described the disability as "extremely mild" and indicated 
that there was no disability resulting from lesions on the 
eyelids.  Since that is the case, it is apparent that a 
compensable rating for eyelid lesions is not warranted under 
either the old or the new criteria for evaluating this 
disability.   

III.	Effective Date for Service Connection and 
compensation for PTSD.  

Under the applicable criteria, the effective date of a grant 
of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  

The record indicates that the veteran's claim for service 
connection for PTSD was received by the VA in early May 2003.  
Since she was discharged from military service in August 
1980, more than 20 years prior to claiming service connection 
for PTSD, it is apparent that the effective date for a grant 
of service connection for PTSD cannot be earlier than May 9, 
2003, the date of receipt of her claim for service connection 
for this disability.  Moreover, a review of the record 
indicates no diagnosis of PTSD prior to the date of the 
veteran's claim for service connection for this disability 
and no such diagnosis was rendered until VA psychiatric 
treatment rendered on February 2, 2005.  Prior to that time, 
the veteran's psychiatric symptoms were attributed to either 
alcohol withdrawal, a panic disorder, or a depressive 
disorder.  As late as a June 2004 VA examination, a VA 
psychiatrist specifically rejected PTSD as a diagnosis for 
the veteran's psychiatric disability.  Clearly, therefore, 
entitlement to service connection for PTSD did not arise 
until this particular psychiatric disorder was initially 
diagnosed on February 2, 2005.  Since that is the case, 
February 2, 2005 is the earliest appropriate effective date 
for a grant of service connection and the assignment of a 50 
percent rating for PTSD. 

IV.	Entitlement to a temporary total rating based on 
convalescence from left knee surgery performed in 
February 2005.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches regular weight bearing prohibited). 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a). Pursuant to 38 C.F.R. § 
4.30(b), extensions of 1,2, or 3 months beyond the initial 3 
months may be made under § 4.30(a), (1), (2), or (3) and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under § 4.30 (a)(2) or 
(3).

The Court has held that need for convalescence exists when 
recuperation from surgery would preclude a return to 
employment. Felden v. West, 11 Vet. App. 427 (1998); Seals v. 
Brown, 8 Vet. App. 291 (1995).  

In early February 2005 the veteran underwent a privately 
performed left knee arthroscopic examination with resection 
of the suprapatellar plica.  It was reported that the veteran 
tolerated this procedure well.  When seen for reevaluation 12 
days subsequent to the operation on her left knee, it was 
reported that she was almost pain free in the left knee and 
the preoperative discomfort that necessitated the earlier 
arthoscopic procedure had resolved.  It was also noted that 
she had required only two pain tablets to relieve 
postoperative discomfort.  This evidence clearly does not 
demonstrate surgery necessitating at least one month of 
convalescence since the condition of her left knee was 
clearly improved greatly compared to its preoperative state.  
There is no indication that the surgery resulted in any 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, the necessity for use of a 
wheelchair or crutches.  Moreover, it is apparent for the 
evaluation of the left knee conducted in mid February 2005 
that regular weight bearing was not prohibited.  In view of 
the lack of any clinical evidence demonstrating a need for 
convalescence due to the veteran's February 2005 left knee 
surgery, entitlement to a temporary total rating under 
38 C.F.R. § 4.30 based on that episode must be denied.  


ORDER

A 70 percent initial rating for PTSD is granted, subject 
to the laws and regulations governing the payment of 
monetary benefits.  

Entitlement to an effective date earlier than February 2, 
2005, for a grant of service connection and compensation 
for PTSD is denied.  

Entitlement to a compensable rating for skin lesions on 
the eyelids is denied..

Entitlement to a temporary total rating based on 
convalescence from left knee surgery performed in February 
2005 is denied.  


REMAND

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2003). Also 
the Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
In March 2005 the veteran was afforded a VA psychiatric 
examination at the conclusion of which the examiner opined, 
essentially, that PTSD symptoms did not cause alcoholism.  
However, the examiner did not express any opinion as to 
whether the veteran's alcoholism was aggravated by her 
service connected psychiatric symptoms.  Given the opinion in 
Allen v. Brown, supra, such an opinion is necessary prior to 
further appellate consideration of the veteran's claim for 
secondary service connection for alcoholism.  

As noted above, the veteran underwent left knee surgery 
performed by a private physician in February 2005.  Review of 
the record also reveals that the veteran was about to be 
scheduled for a right knee procedure performed by the same 
physician shortly thereafter. However, no clinical records 
reflecting such treatment on the right knee is currently of 
record.  Such should be obtained prior to further appellate 
consideration of the issue of an increased rating for a right 
knee disability.  

Moreover, these recent knee surgeries raise the possibility 
of worsening disability in each knee.  Since that is the 
case, and since no VA examination of the knees has been 
performed subsequent to recent knee surgeries, the Board 
believes that the veteran should be afforded a current VA 
orthopedic examination to determine the current severity of 
her service connected right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should appropriately contact the 
veteran and make arrangements to obtain 
copies of all private clinical records 
documenting treatment and/or surgery 
performed on either knee subsequent to 
February 16, 2005.  Any records 
obtained should be associated with the 
claims folder.  

2.	The claims folder should be returned to 
the VA psychiatrist who conducted the 
March 2005 psychiatric examination.  
After a review of the record the 
physician should express a medical 
opinion with rationale as to whether it 
is at least as likely as not (50 
percent probability or more) that the 
veteran's alcoholism was aggravated 
(made permanently worse) by the 
service-connected PTSD.  If the 
physician who conducted the March 2005 
VA psychiatric examination is not 
available, the review should be 
conducted by another VA psychiatrist.  

3.	The veteran should then be afforded a 
VA orthopedic examination to determine 
the current degree of severity of his 
service-connected left and right knee 
disorders. All necessary special 
studies should be performed. The claims 
folder must be made available to the 
examining physician, and the physician 
should state that the claims folder has 
been reviewed. The examiner should 
report the ranges of left and right 
knee motion in degrees of flexion and 
extension. The examiner should report 
any additional range of motion loss due 
to weakened movement, excess 
fatigability, pain, or incoordination.  
In addition, the examiner should report 
the existence of subluxation or lateral 
instability in each knee and state 
whether such, if present, is slight, 
moderate, or severe in degree.  

4.	Then, the RO should readjudicate the 
veteran's current claims for service 
connection for alcoholism and increased 
ratings for her left and right knee 
disabilities.  If the benefits sought 
remain denied, the veteran should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond. The case should 
then be returned to this Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


